                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     RUMEKA MCGLOTHIN, et al.,                            Case No. 19-cv-02361-DMR
                                   7                     Plaintiffs,
                                                                                              ORDER DISMISSING CASE
                                   8              v.                                          WITHOUT PREJUDICE FOR
                                                                                              FAILURE TO PROSECUTE
                                   9     UNITED STATES OF AMERICA,
                                                                                              Re: Dkt. No. 26
                                  10                     Defendant.

                                  11
                                               On May 1, 2019, Plaintiffs Rumeka McGlothin and A.E., a minor, filed a complaint against
                                  12
Northern District of California
 United States District Court




                                       Defendant United States of America, alleging claims arising under the Federal Tort Claims Act, 28
                                  13
                                       U.S.C. § 1346(b)(1). [Docket No. 1.] On June 14, 2019, Defendant filed a motion to dismiss. [Docket
                                  14
                                       No. 11.] Plaintiffs submitted a proposed first amended complaint that purported to cure the issues raised
                                  15
                                       by Defendant. [Docket No. 16.] The court ordered Plaintiffs to file an amended complaint by August
                                  16
                                       15, 2019, which they did. [Docket Nos. 20, 24.]
                                  17
                                               On August 21, 2019, Defendant filed a motion to dismiss Plaintiffs’ amended complaint.
                                  18
                                       [Docket No. 26.] The court held the motion in abeyance pending a decision on the motion to withdraw
                                  19
                                       filed by Plaintiffs’ former counsel, Joseph Bravo. See Docket No. 37. On October 16, 2019, the court
                                  20
                                       granted Mr. Bravo’s motion to withdraw. [Docket No. 49.] It also ordered Ms. McGlothin to file an
                                  21
                                       opposition to Defendant’s motion to dismiss by November 6, 2019. Id. As of the date of this order, Ms.
                                  22
                                       McGlothin has not filed an opposition. Accordingly, the claims of both plaintiffs are dismissed without
                                  23
                                       prejudice for failure to prosecute.
                                  24
                                               IT IS SO ORDERED.
                                  25
                                       Dated: November 20, 2019
                                  26
                                                                                          ______________________________________
                                  27                                                      DONNA M. RYU
                                                                                          United States Magistrate Judge
                                  28
